Citation Nr: 0613335	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  90-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran had active service from May 1975 to June 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1988 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for an acquired psychiatric disorder.  The 
veteran timely appealed that determination.  Since the 
initial appeal, the case has been transferred to various 
RO's, and eventually ended up at RO in Oakland, California.

The case was first before the Board in November 1990, at 
which time, the Board remanded the case back to the RO for 
additional development of the record.  The case was 
thereafter remanded again in November 1992 and March 1994 for 
additional development of the record.  

In September 1999, the Board reopened the previously denied 
claim of service connection for an acquired psychiatric 
disorder and remanded the matter back to the RO for 
adjudication.  In addition, the Board determined that a claim 
of service connection for PTSD had been reasonably raised, 
and referred that issue to the RO for appropriate action.  

The case was remanded again, in May 2003 and April 2004, 
after which, veteran testified at a personal hearing, via 
video conference at the RO, before the undersigned Veterans 
Law Judge sitting in Washington DC in August 2004.  A 
transcript of his testimony has been associated with the 
claims file.

The case was remanded most recently in January 2005 for 
additional development and adjudicative action.  In a 
November 2005 supplemental statement of the case (SSOC), the 
RO most recently affirmed the determination previously 
entered.  The case has been returned to the Board for further 
appellate review.


The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record does 
not demonstrate that the veteran's acquired psychiatric 
disorder pre-existed service, or that the acquired 
psychiatric disorder (other than PTSD) began during service 
or within the year following discharge from service, or that 
it was caused by any incident of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not 
incurred in or aggravated by service, nor may any acquired 
psychiatric disorder (other than PTSD) be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With regard to the claim on appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection for 
an acquired psychiatric disorder.  The veteran was not, 
however, provided with notice of the type of evidence 
necessary to establish an effective date for the 
disability(ies) on appeal or to an initial disability rating.  
Despite the inadequate notice provided to the appellant on 
the issues of effective date, and initial rating, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As the appellant's claim for service 
connection is denied, there will be no assigned effective 
date or rating, and as such, there can be no possibility of 
any prejudice to the claimant.  

In this case, the veteran's claim on appeal was received in 
June 1988, years before the current notice requirements were 
promulgated.  Nevertheless, the veteran was provided duty-to-
assist letters during the course of this appeal.  
Specifically, letters dated in August 2001, June 2003, and 
February 2005 notified the veteran of what was necessary to 
substantiate a claim for service connection.  The Board 
acknowledges the defect with respect to the timing of the 
notice; that is, the notice letters were provided to the 
veteran after the initial rating decision was issued.  
However, it would have been impossible to provide a duty-to-
assist letter which complied with all of the specified 
requirements at the time of the initial rating decision in 
June 1988 because the laws requiring such specific notice 
were not promulgated until November 2000, several years after 
the issuance of the original unfavorable rating decision.  

The notice letters included the type of evidence needed to 
substantiate claims for service connection.  The duty to 
assist letters also informed the appellant about the 
information and evidence that VA will seek to provide.  The 
letters also informed the appellant about the information and 
evidence he was expected to provide.  That letter also 
informed the appellant that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain or that he thought would support his claim, and that 
he should help by sending the evidence directly to the RO.  
Finally, the veteran was asked to submit all evidence in his 
possession that pertained to his claim.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claim.  The Board finds that the appellant was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes VA treatment 
records and examinations of the appellant and written 
statements from the appellant.  The veteran provided 
testimony at personal hearing before the undersigned in 
support of his claim.  The case was remanded numerous times 
for additional development.  The veteran was afforded 
numerous VA examinations, and volumes of VA records were 
obtained and associated with the claims file.  VA also 
obtained two independent medical opinions regarding the issue 
on appeal.  It does not appear that there are any other 
additional records that are necessary to obtain, or which are 
available, before proceeding to a decision in this case.  To 
remand this case again would only serve to needlessly delay 
the case further and, in the Board's opinion, would be 
futile.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection

The veteran seeks service connection for an acquired 
psychiatric disorder.  He asserts that he developed a 
psychiatric disorder during service; or, in the alternative, 
that he had a pre-existing psychiatric disorder that was 
aggravated during service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, such as 
psychosis, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2005).  In VAOPGCPREC 3-2003, VA's General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was concluded that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid.  VAOPGCPREC 3-2003 (2003).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2005).

The presumption of aggravation is not applicable unless the 
pre-service disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability or was the result of 
natural progression of the injury or disease.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to the symptoms) has worsened.  See Davis 
(John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002); 
Hunt, 1 Vet. App. at 296-97.

The Court held that, in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine: (1) Whether 
there was a worsening of the disorder during service; and (2) 
if so, whether there was clear and unmistakable evidence that 
the increase in severity was due to the natural progress of 
the disease.  See Crowe v. Brown, 7 Vet. App. 238 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the instant case, there is no dispute that the veteran 
suffers from a psychiatric disorder, although the exact 
nature of the psychiatric disorder is not altogether clear.  
Since 1979, the record reflects that the veteran's 
psychiatric disorder has been variously diagnosed as 
schizophrenia, schizo-affective disorder, psychotic disorder, 
not otherwise specified, bipolar disorder, personality 
disorder, and the like.  

Nevertheless, this case does not turn on a determination of 
whether the veteran's psychiatric disorder has been 
accurately diagnosed, or which of the differing medical 
opinions offers the most accurate clinical diagnosis of the 
veteran's psychiatric disorder.  Rather, the more important 
question is whether there is any relationship between the 
veteran's current psychiatric disorder(s) and his period of 
active military service.  That is, in order to warrant a 
grant of service connection for an acquired psychiatric 
disorder, the competent evidence of record must show that it 
is at least as likely as not that the veteran has a current 
acquired psychiatric disorder that was incurred during active 
service, or, if the psychiatric disorder pre-existed service, 
a showing of in-service aggravated beyond the natural 
progression of the disease must be shown.  

The veteran had active service from May 1975 to June 1978.  
The veteran's DD Form 214 and other service personnel records 
reflect that the veteran experienced disciplinary problems 
during service and that he was discharged in pay grade E-1.  
Complaints of nervousness were noted about four months prior 
to actual separation.  

A careful review of the veteran's service medical records 
from his period of active duty reflect that the veteran 
reported trouble sleeping and frequent indigestion on an 
entrance examination report in May 1975.  He had a normal 
separation examination; however, he reported occasional 
nervousness although he indicated that it was not extreme and 
that he could deal with it.  No psychiatric diagnosis was 
made during service, or within a year following separation 
from service.  

Post service medical evidence of record beginning in July 
1979 shows that the veteran was hospitalized at a VA facility 
in early July 1979 for what was eventually diagnosed as acute 
brain syndrome secondary to beer and marijuana use with 
agitation and depression.  VA treatment records associated 
with the hospitalization noted manifestations of auditory 
hallucinations, suicidal ideation and social isolation.  

At the end of July 1979, paranoid schizophrenia was diagnosed 
on VA examination.  Of particular note, the examiner noted 
that the claims file was not available for review.  At the 
examination, the veteran reported paranoia and noted that he 
drank heavily. The veteran did not maintain eye contact.  He 
appeared somewhat depressed, and he spoke in a low monotone, 
responding to questions as briefly as possible.  The examiner 
found the veteran to be only proximately oriented, appearing 
preoccupied, and at times, his replies to questions were 
difficult to understand.  

Since that initial diagnosis of paranoid schizophrenia in 
July 1979, the veteran's psychiatric disorder has been 
variously diagnosed.  

VA treatment records from 1979 and 1980, from the Salem, 
Virginia, VA Medical Center note varying diagnoses of 
psychiatric conditions.  For example, a December 1979 mental 
health examination reveals a diagnosis of depression with 
adjustment reaction of adult life.  The veteran was shown to 
have resentment with depressive tone toward the "system" 
for frustrating his lofty ambitions.  Depressive neurosis 
with suicidal thought was ruled out, as was chronic 
undifferentiated schizophrenia.  In May 1980, the veteran was 
admitted to the Salem VA Medical Center with nervousness and 
paranoia.  Paranoid schizophrenia with depressive features 
was diagnosed at discharge.  A social work assessment, taken 
during his admission, notes that the veteran did not receive 
any psychiatric care during service.  These records also 
reflect that the veteran was treated several times for 
alcohol and substance abuse with admissions for 
detoxification.  

A February 1988 examination report notes a diagnosis of 
bipolar disorder, in the manic phase.  During a March 1988 VA 
hospitalization, adjustment disorder and mixed personality 
disorder were diagnosed.  In April 1988, a diagnosis of 
adjustment disorder with depressed mood, with alcohol abuse, 
was noted.  Also, a mixed personality disorder, paranoid, 
borderline, was also indicated.  VA hospitalization in May 
1988 for alcohol detoxification noted a diagnosis of 
schizoaffective disorder with mixed personality disorder.  

The veteran's mother submitted a lay statement in September 
1989 indicating that her son, the veteran, had a nervous 
breakdown as a result of the difficulties he experienced 
during service, and that he had suffered several more nervous 
breakdowns since discharge from service.  

A March 1991 VA examination by a Board of two psychiatrists 
notes that the veteran's major problem appeared to be rage.  
The veteran reported that, as early as age 15 or 16, he 
witnessed his father beating his mother on a regular basis.  
The veteran also reported that he was raped at the age of 16 
by a group of four men.  The veteran reported that he first 
began hearing voices at age 17 when he used acid, and he 
began hearing voices more regularly after that time.  The 
examiners noted that it was quite clear that the veteran had 
a long history, predating his military service, of isolation, 
withdrawal, anti-social behavior, low self-esteem and an 
overwhelming amount of rage and anger toward authority 
figures and women in particular.  The veteran reported that 
he had been arrested about five times as an adolescent, and 
that he began drinking at age 15.  The examiners determined 
that the veteran suffered from severe emotional symptoms, 
particularly antisocial personality disorder symptoms and 
substance abuse prior to joining the military.  Axis I 
diagnoses included ongoing alcohol dependence, ongoing 
inhalant abuse, cocaine abuse in remission, hypnotic 
dependence and cannabis abuse.  Axis II diagnoses included 
borderline personality disorder, paranoid personality 
disorder, and antisocial personality disorder.  The examiners 
concluded that the veteran suffered from significant 
psychiatric damage, which apparently began in an extremely 
dysfunctional childhood in which he was subjected to an 
extreme degree of anger, parental abuse, sibling abuse, 
resulting in a great deal of anger, fantasy and eventually 
antisocial behavior and substance abuse.  The pattern 
persisted in his life and it appeared that his adjustment to 
military service was marginal at best.  

Private treatment records from 1989 to 1990 and from 1991 to 
1993 continue to show psychiatric illness, variously 
diagnosed as schizo-affective disorder, major depression, 
paranoid schizophrenia, bipolar disorder, personality 
disorder, and the like.  A June 1991 private in-patient 
discharge summary notes a diagnosis of bipolar mood disorder, 
mixed type, with psychotic features.

In September 1992, the Board obtained an independent medical 
opinion (IME), to determine the correct diagnosis of the 
veteran's psychiatric disorder.  The doctor determined that 
the veteran likely suffered from probable acute organic brain 
syndrome and personality disorder; with mixed substance abuse 
and borderline personality disorder.  The examiner noted that 
that combination commonly resulted in mood changes and short-
lived psychotic episodes.  

VA examination in January 1993, by a Board of two 
psychiatrists, notes Axis I diagnoses of polysubstance 
dependence, including alcohol; and malingering.  Axis II 
diagnoses was personality disorder, not otherwise specified, 
including paranoid, borderline, narcissistic, anti-social, 
and passive-aggressive features.  

VA psychiatric examination by a Board of two in May/June 
1995, notes, after a complete review of the claims file, that 
the correct diagnosis of the veteran was personality 
disorder, mixed type, with alcohol and marijuana abuse.  

A general psychology progress note from September 1998 notes 
that the veteran reported childhood sexual trauma, and adult 
verbal abuse in the military.  VA psychiatric assessments 
from September and October 1998 note a diagnosis of bipolar 
disorder with alcohol dependence.  

The Board requested an independent medical opinion (IME) from 
an outside source in February 1999.  The staff psychiatrist 
from a private clinic in Texas, Dr. M., reviewed the 
veteran's medical records and opined that the veteran most 
likely suffered from a psychotic disorder, not otherwise 
specified.  Dr. M noted that prior diagnoses included bipolar 
disorder, schizoaffective disorder or schizophrenia, and it 
was unclear which, if any, diagnosis was accurate; however, 
the veteran appeared psychotic to several different 
psychiatrists over the years.  Dr. M also noted that there 
may have been an element of personality or antisocial 
personality disorder.  Nevertheless, Dr. M could find no 
evidence suggesting that the veteran was psychotic during 
service, or within one year of discharge.  

Dr. M noted that private treatment records from the USA 
Health Clinic in Savannah, Georgia from June 1976 to May 1978 
did not contain any notations of peculiar behavior or 
complaints of paranoia or hallucinations.  In conclusion, Dr. 
M opined that the veteran's psychotic illness developed after 
his military service or within a year of discharge.  

The record reflects that VA treatment for a psychiatric 
disorder continued in 2001, 2002 and 2003.  For example, a 
December 2001 psychiatric intake report notes that the 
veteran had a very long history of psychiatric symptoms, most 
likely schizoaffective manic type.  It was also noted that 
the veteran had been hospitalized more than 25 times.  He had 
some evidence of manias, clear depressions, and had chronic 
auditory hallucinations.  

At his August 2004 personal hearing, the veteran testified 
that he was diagnosed with bipolar disorder prior to entering 
the military, and that he went to mental health services 
(counseling) with his mother when he was a teenager.  The 
veteran testified that once in the military, he began having 
some personnel problems in the military.  The veteran 
explained that he was sexually molested by a cook in basic 
training; that he told his commanding officer about the 
incident, but his commanding officer did nothing and told the 
veteran that he better straighten up or he would be 
discharged for psychological problems.  

The Board notes that the veteran testified that his reserve 
service from 1978 to1981 was active reserves; however, the 
service personnel records in the claims file do not show any 
active reserve training.  

The veteran was afforded another VA examination in August 
2005, specifically to determine the onset of the psychiatric 
disability and/or whether any pre-existing psychiatric 
disorder was aggravated during service.  The examiner, who 
indicated that he reviewed the claims file, pointed out that 
the veteran's service medical records and service personnel 
records did not indicate any identifiable psychiatric 
referrals or care; but did note numerous disciplinary 
actions.  The examiner then summarized the pertinent medical 
records located in the claims fine, noting all of the 
diagnoses provided at the significant post service VA 
examination reports and hospitalizations as summarized 
hereinabove, beginning with the paranoid schizophrenia 
diagnosis in July 1979.  

At the examination, the veteran reported that he had problems 
during his childhood with anger, relationships and getting 
along with others, but that he was first diagnosed with 
bipolar disorder in 1984.  The veteran reported that he was 
molested when he was in elementary school, and, as previously 
reported, the veteran claimed he was sexually abused during 
basic training, but that his commanding officer refused to do 
anything about it.  The veteran also acknowledged his 
disciplinary problems during service and reported that he got 
into a lot of fights off base and did not care what happened 
to him.  The examiner pointed out that during that time 
period, the veteran did not endorse any particular sleep 
variability, appetite change, energy shifts, grandiosity or 
psychotic symptoms.  The veteran alleged that he had a 
psychiatric referral and talked to a psychiatrist once during 
service, but that is not supported by the evidence of record.  

On examination, the veteran displayed no impairment of 
thought process or communication.  There was no idiosyncrasy 
to his thought process, thought content or presentation.  He 
expressed a generalized suspiciousness towards people and 
particularly uniformed officers.  He denied current delusions 
or hallucinations.  He made infrequent eye contact but the 
behavior was otherwise appropriate during the examination.  
He gave no homicidal thoughts, ideas, plans or intention.  He 
stated that he was maintaining personal hygiene and 
activities of daily living.  He was oriented in all spheres.  
He showed no impairment of short or long-term memory.   His 
speech was fluent and logically constructed.  He described on 
obsessive or ritualistic behaviors.  He denied panic attacks.  
His moods were variable between irritable, angry, self-
despair, loneliness and despondency.  The veteran reported 
sleeping fitfully, and not restfully.  

The examiner's Axis I diagnoses were bipolar disorder; and 
polysubstance abuse in current remission.  The examiner also 
noted an Axis II diagnosis of mixed personality disorder.  

The examiner indicated that the veteran did meet the criteria 
for bipolar disorder, but did not believe the veteran's 
bipolar disorder pre-existed service.  With regard to the 
Axis II diagnosis of mixed personality disorder, the examiner 
opined that the condition, as well as the polysubstance 
abuse, did pre-exist service.  The examiner further opined 
that the bipolar disorder was manifested by the mood 
disturbance and other symptoms unrelated to the mixed 
personality disorder such as the sexual indiscretions, 
financial irresponsibility, unrelated and not coincident with 
any substance use problems.  The examiner went on to point 
out that the best available evidence suggested that this was 
not manifest within one year of his discharge from the 
service.  The examiner also noted that he reviewed the July 
1979 VA examination closely, and pointed out that the 
examiner unfortunately did not provide adequate 
substantiation for the diagnosis of schizophrenia, paranoid 
type at that time.  The mixed personality disorder was 
manifested by the relationship problems of irritability, 
anger, resentfulness, some narcissistic features, and 
borderline features with the erratic nature of his 
relationships.  

In sum, the medical evidence in this case shows that the 
veteran clearly suffers from some sort of psychiatric 
disability, or combination thereof.  The weight of the 
medical evidence suggests that the veteran suffers from 
bipolar disorder and mixed personality disorder, although 
schizophrenia and/or schizo-affective disorder cannot be 
completely ruled out.  Nevertheless, the preponderance of the 
evidence is against a finding that any such psychiatric 
disorder was acquired during service, or within year 
following discharge from service.  Rather, the evidence 
indicates that doctors suggested that the veteran developed a 
mixed personality disorder during his childhood, related to 
various causes, including claimed sexual trauma, mental 
abuse, anger, and irritability.  However, the competent 
medical evidence of record does not reflect a diagnosis of 
bipolar disorder or schizophrenia prior to military service.  

In this regard, the Board notes that congenital or 
developmental defects, such as personality disorders and 
mental deficiency as such are not diseases or injuries within 
the meaning applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (2005).

In addition, the competent evidence of record does not 
suggest that the veteran developed any pre-existing 
psychiatric disorder that was aggravated during service.  VA 
examiners have been asked to opine as to possible 
aggravation; however the examiners have not suggested that 
any pre-existing bipolar disorder (if any) was aggravated 
during service, beyond the natural progression of the 
disease.  

Finally, the first post-service evidence of an acquired 
psychiatric disorder comes from the July 1979 examiner who 
diagnosed schizophrenia.  Not only did that examiner not have 
access to the veteran's claims file, to include service 
medical records, but the diagnosis came more than one year 
after discharge from service.  As such, the veteran is not 
entitled to the presumption of in-service incurrence of a 
chronic disease under the provisions of 38 C.F.R. § § 3.307, 
3.309 (2005).  

There is no evidence of record, other than the appellant's 
contentions, that his current psychiatric disorder is related 
to any disease or injury incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Thus, in sum, the Board must conclude that the evidence of 
record does not warrant a grant of service connection for  a 
psychiatric disorder.  The preponderance of the medical and 
other evidence of record is against a finding of in-service 
incurrence of a psychiatric disorder and/or a finding of in-
service aggravation of a pre-existing psychiatric disorder, 
and/or a diagnosis of an acquired psychiatric disorder within 
a year after service separation.  Thus, service connection 
for an acquired psychiatric disorder, other than PTSD, must 
be denied.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2005).  


ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.  


REMAND

In a November 2003 rating decision, the RO denied the 
veteran's claim of service connection for PTSD.  The veteran 
subsequently submitted a timely Notice of Disagreement in 
March 2004.

The RO has not yet issued a Statement of the Case as to the 
issue of service connection for PTSD.

As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2005).  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

The RO/AMC should take appropriate steps 
in order to provide the veteran with a 
Statement of the Case as to the issue of 
service connection for PTSD in accordance 
with 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 19.29, 19.30 (2005).  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


